Title: To George Washington from Major General Nathanael Greene, 16 November 1778
From: Greene, Nathanael
To: Washington, George


  
    Sir
    Camp at Fredricksburg [N.Y.] November 16 1778
  
The repeated instances of violence commited by Officers of inferior rank in the line, upon Waggon Masters, In direct violation of your Excellency orders render it necessary that some check should be given to this unwarrantable practice. The warrant Officers begin to think their situation so very disagreeable that they are determined one and all to quit the service unless they can find some freedom from such acts of oppression and injustice.
Waggon Masters have been repeatedly put under guard for the most trifleing offences. Notwithstanding your Excellency hath again and again directed that they should only be subject to the same modes of tryal and arrest for misconduct which Officers in the line were.
  There is now a regular complaint made to me by Mr Byers Waggon Master for the 2d Pennsylvania brigade against Mr Knox quarter master of the 9th Pennsylvania Regiment. The Waggon Master was in  
    
    
    
    the line of his duty agreeable to the orders he had received from the commanding Officer of the brigade; When the quarter master interferd and prevented him from pursuing his orders. This the Waggon Master took as an injury and wrote him a note, not the most polite, nor yet very insolent. The quarter master no sooner receivd the Note than he sent a file of Men—took the Waggon-Master prisoner and confin’d him in the quarter guard all night.
I wish not to urge this complaint. I am sensible of the danger of opening disputes between the commision and Warrant Officers; but the later declarye they will all leave the service, unless they can find some protection from the violence of the former.
What I have to request of your Excellency upon this occasion is, that you would be pleas’d to repeat your former orders upon this subject, for the protection of Warrant Officers—Forbiding the Officers of the Line in the most pointed Terms and under the severest penalties, from presuming to confine them otherwise than by arrest for any offense what ever.
I hope such a declaration will check the evil and satisfy the party who bring forward the complaint. If your Excellency approve of the proposition, please to found the order upon a representation made by the quarter master General of the great injury done the public service by the violence offer’d by some indiscreet commisioned officers to Warrant Officers in the Waggon department. I have the honor to be with great respect your Excellencys Most humble Servt
  Nath. GreeneQ.M.G.